DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on July 21, 2021. The application contains claims 1-18: 
Claims 4, 10, and 16 are cancelled
Claims 1-3, 5-9, 11-15, 17, and 18 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on August 3, 2021 following a telephone interview with MAYFIELD, JAMES (Reg. No. 70689) on August 3, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 



Examiner’s Amendment to the Claims

1.	(Currently amended) A computer-implemented method of processing data records in a multi-tenant environment to ensure data quality, comprising: 
processing a plurality of records from a plurality of data sources to provide a plurality of data quality metrics comprising a data quality metric for each field of the plurality of records based on record values in the field, wherein the data quality metric indicates a percentage of erroneous record values in the field, and wherein each data source of the plurality of data sources is defined according to one or more population levels corresponding to levels of increasing specificity of data sources of a tenant that, in combination, identify a specific data source;
	selecting a threshold range for each data quality metric, wherein the threshold range for each data quality metric indicates a range of acceptable values for the data quality metric,  wherein the threshold range is selected from a plurality of threshold ranges that are defined for every combination of data source, record field, and data quality metric, 
wherein the threshold range for each data quality metric is selected based on the specific data source corresponding to the data quality metric,
 wherein the population levels that identify the specific data source are used to select the threshold range based on a matching score determined according to a number of matchings between the one or more population levels and one or more population levels 
wherein the one or more population levels that identify the specific data source population levels defined 
wherein the match values for each threshold range are summed to obtain the matching score and the threshold range associated with a highest matching score is selected for each data quality metric;
comparing the data quality metric to the threshold range to determine whether the data quality metric violates the threshold range; and
	providing a data quality report for the plurality of records, wherein the data quality report indicates whether the data quality metric of each field violates the selected threshold range.

2.	(Currently amended) The computer-implemented method of claim 1, wherein the plurality of records is received from one or more tenants in a multi-tenant environment, and wherein the plurality of threshold ranges is specific to [[the]] each data source of each tenant.

3.	(Original) The computer-implemented method of claim 1, wherein processing the plurality of records from the plurality of data sources to provide a data quality metric further comprises:
	processing record values of each field of the plurality of records to generate a key-value-count table;
	converting the key-value-count table into a histogram; and
	processing the histogram to calculate data quality metrics for each field.	

4.	(Canceled).

for each field comprises a percentage of invalid record values in [[a]] the field.

6.	(Original) The computer-implemented method of claim 5, wherein an invalid record value comprises one of: a record value outside of a predetermined range for the field, and a null value.

7. 	 (Currently amended) A computer system for processing data records in a multi-tenant environment to ensure data quality, the computer system comprising:
one or more computer processors;
one or more computer readable storage media;
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising instructions to:
process a plurality of records from a plurality of data sources to provide a plurality of data quality metrics comprising a data quality metric for each field of the plurality of records based on record values in the field, wherein the data quality metric indicates a percentage of erroneous record values in the field, and wherein each data source of the plurality of data sources is defined according to one or more population levels corresponding to levels of increasing specificity of data sources of a tenant that, in combination, identify a specific data source;
	select a threshold range for each data quality metric, wherein the threshold range for each data quality metric indicates a range of acceptable values for the data quality metric, wherein the threshold range is selected from a plurality of threshold ranges that are defined for every combination of data source, record field, and data quality metric, 

wherein the one or more population levels that identify the specific data source are used to select the threshold range based on a matching score determined according to a number of matchings between the one or more population levels and one or more population levels defined for each threshold range of the plurality of threshold ranges,
wherein the one or more population levels that identify the specific data source are compared to the one or more population levels defined for each threshold range of the plurality of threshold ranges to determine match values, wherein a positive weighted value is selected for each match and a negative weighted value is selected for each mismatch, and
wherein the match values for each threshold range are summed to obtain the matching score and the threshold range associated with a highest matching score is selected for each data quality metric;
compare the data quality metric to the threshold range to determine whether the data quality metric violates the threshold range; and
	provide a data quality report for the plurality of records, wherein the data quality report indicates whether the data quality metric of each field violates the selected threshold range.

8.	(Currently amended) The computer system of claim 7, wherein the plurality of records is received from one or more tenants in a multi-tenant environment, and wherein the plurality of threshold ranges is specific to [[the]] each data source of each tenant.


	process record values of each field of the plurality of records to generate a key-value-count table;
	convert the key-value-count table into a histogram; and
	process the histogram to calculate data quality metrics for each field.	

10.	(Canceled).

11.	(Currently amended) The computer system of claim 7, wherein the data quality metric for each field comprises a percentage of invalid record values in [[a]] the field.

12.	(Original) The computer system of claim 11, wherein an invalid record value comprises one of: a record value outside of a predetermined range for the field, and a null value.

13.	(Currently amended) A computer program product for processing data records in a multi-tenant environment to ensure data quality, the computer program product comprising one or more computer readable storage media collectively having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
process a plurality of records from a plurality of data sources to provide a plurality of data quality metrics comprising a data quality metric for each field of the plurality of records based on record values in the field, wherein the data quality metric indicates a percentage of erroneous record values in the field, and wherein each data source of the plurality of data sources is defined according to one or population levels corresponding to levels of increasing specificity of data sources of a tenant that, in combination, identify a specific data source;
	select a threshold range for each data quality metric, wherein the threshold range for each data quality metric indicates a range of acceptable values for the data quality metric, wherein the threshold range is selected from a plurality of threshold ranges that are defined for every combination of data source, record field, and data quality metric, 
wherein the threshold range for each data quality metric is selected based on the specific data source corresponding to the data quality metric,
 wherein the one or more population levels that identify the specific data source are used to select the threshold range based on a matching score determined according to a number of matchings between the one or more population levels and one or more population levels defined for each threshold range of the plurality of threshold ranges,
wherein the one or more population levels that identify the specific data source are compared to the one or more population levels defined for each threshold range of the plurality of threshold ranges to determine match values, wherein a positive weighted value is selected for each match and a negative weighted value is selected for each mismatch, and
wherein the match values for each threshold range are summed to obtain the matching score and the threshold range associated with a highest matching score is selected for each data quality metric;
compare the data quality metric to the threshold range to determine whether the data quality metric violates the threshold range; and


14.	(Currently amended) The computer program product of claim 13, wherein the plurality of records is received from one or more tenants in a multi-tenant environment, and wherein the plurality of threshold ranges is specific to [[the]] each data source of each tenant.

15.	(Original) The computer program product of claim 13, wherein the instructions to process the plurality of records from the plurality of data sources to provide a data quality metric further comprise instructions to:
	process record values of each field of the plurality of records to generate a key-value-count table;
	convert the key-value-count table into a histogram; and
	process the histogram to calculate data quality metrics for each field.	

16.	(Canceled).

17.	(Currently amended) The computer program product of claim 13, wherein the data quality metric for each field comprises a percentage of invalid record values in [[a]] the field.

18.	(Original) The computer program product of claim 17, wherein an invalid record value comprises one of: a record value outside of a predetermined range for the field, and a null value. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-9, 11-15, 17, and 18 are allowable over the prior art of record. The closest prior art of record Marrelli et al. (US 20160070725 A1) teaches: 
“a computer-implemented method of processing data records in a multi-tenant environment to ensure data quality, comprising: 
processing a plurality of records from a plurality of data sources to provide a plurality of data quality metrics comprising a data quality metric for each field of the plurality of records based on record values in the field;
comparing the data quality metric to the threshold range to determine whether the data quality metric violates the threshold; and 
providing a data quality report for the plurality of records, wherein the data quality report indicates whether the data quality metric of each field violates the selected threshold range.”

and Nath et al. (US 10185728 B2) teaches:
“selecting a threshold range for each data quality metric, wherein the threshold range is selected from a plurality of threshold ranges of the plurality of data sources, wherein the threshold range indicates a range of acceptable values for the data quality metric, wherein the data source for each data quality metric indicates one or more data source sub-populations associated with the data source, wherein the one or more data source sub-populations in combination identify a specific data source, wherein the plurality of threshold ranges each indicate one or more sub-population values of the data source sub-populations, wherein the threshold range is selected from the plurality of threshold ranges based on a matching score determined based on a weighted number of matchings between the one or more sub-population values indicated by the plurality of threshold ranges and the corresponding values of the one or more data source sub-populations.”

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 7 and 13 as follows:
“APPLICATION No. 16/212,939wherein the one or more population levels that identify the specific data source are used to select the threshold range based on a matching score determined according to a number of matchings between the one or more population levels and one or more population levels defined for each threshold range of the plurality of threshold ranges, 
wherein the one or more population levels that identify the specific data source are compared to the one or more population levels defined for each threshold range of the plurality of threshold ranges to determine match values, wherein a positive weighted value is selected for each match and a negative weighted value is selected for each mismatch, and 
wherein the match values for each threshold range are summed to obtain the matching score and the threshold range associated with a highest matching score is selected for each data quality metric;”

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168